In re Frank, Mack I.; — Plaintiff(s); applying for Reinstatement.
Motion to transfer and require refiling denied. The motion to transfer to the Disciplinary Board and require refiling is denied. Because respondent’s application for reinstatement after disbarment was filed some nine months prior to the effective date of the new Rule 19, the application should have been processed and should now be processed in accordance with the procedure set forth in former Article 15, Section 12 of the Articles of Incorporation of the Louisiana State Bar Association, with the Disciplinary Board to act in place of the Committee on Professional Responsibility.
DENNIS, J., would apply this Court’s current rules rather than its superseded rules to this proceeding for reinstatement.